             Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------X
BRIDGET KAYSER,                                                :   Docket No.: 7:19-cv-00454-NSR
                                                               :
                                    Plaintiff,                 :
                                                               :
                  - vs. -                                      :
                                                               :
THE GUARDIAN LIFE INSURANCE                                    :
COMPANY OF AMERICA and BERKSHIRE                               :
LIFE INSURANCE COMPANY OF AMERICA, :                                             2/2/2021
                                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X



                                  DISCOVERY CONFIDENTIALITY
                                    STIPULATION AND ORDER

        It appearing that discovery in the above-captioned action is likely to involve the disclosure

of confidential information, it is ORDERED as follows:

        1.       Any party to this litigation, and any non-party that is requested or required to

produce documents or information, shall have the right to designate as “Confidential” and subject

to this Order any information, document, or thing, or portion of any document or thing: (a) that

contains trade secrets, competitively sensitive technical, marketing, financial, sales or other

confidential business information, or (b) that contains private or confidential personal information,

or (c) that contains information received in confidence from third parties, or (d) which the

producing party otherwise believes in good faith to be entitled to protection under Rule 26(c)(1)(G)

of the Federal Rules of Civil Procedure; or (e) that contains information created in anticipation of

litigation or preparation for trial, or (f) that contains information that is privileged. Any party to

this litigation or any non-party covered by this Order, who produces or discloses any Confidential
              Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 2 of 9

material, including without limitation any information, document, thing, interrogatory answer,

admission, pleading, or testimony, shall mark the same with the following or similar legend:

“CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO DISCOVERY CONFIDENTIALITY

ORDER” (hereinafter “Confidential”).

         2.       All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 3, unless and until the restrictions

herein are removed either by written agreement of counsel for the parties, or by Order of the

Court.

         3.       Confidential material and the contents of Confidential material may be disclosed

by the receiving party only to the following individuals under the following conditions:

                  a.      Outside counsel (herein defined as any attorney at the parties’ outside law

         firms) and relevant in-house counsel for the parties;

                  b.      Outside experts or consultants retained by outside counsel for purposes of

         this action, provided they have signed a non-disclosure agreement in the form attached

         hereto as Exhibit A;

                  c.      Secretarial, paralegal, clerical, duplicating and data processing personnel of

         the foregoing;

                  d.      The Court and court personnel;

                  e.      Any deponent may be shown or examined on any information, document or

         thing designated Confidential if it appears that the witness authored or received a copy of

         it, was involved in the subject matter described therein or is employed by the party who




                                                    2
            Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 3 of 9




       produced the information, document or thing, or if the disclosing party concludes in good

       faith that disclosure is warranted;

                f.     Any witness or potential witness may be shown or examined on any

       information, document or thing designated Confidential if it appears that the witness or

       potential witness authored or received a copy of it, was involved in the subject matter

       described therein or is employed by the party who produced the information, document or

       thing, or if the disclosing party concludes in good faith that disclosure is warranted;

                g.     Vendors retained by or for the parties to assist in preparing for pretrial

       discovery (including depositions), trial and/or hearings including, but not limited to, court

       reporters, litigation support personnel, jury consultants, individuals to prepare

       demonstrative and audiovisual aids for use in the courtroom or in depositions or mock jury

       sessions, as well as their staff, stenographic, and clerical employees whose duties and

       responsibilities require access to such materials; and

                h.     The parties. In the case of parties that are corporations or other business

       entities, “party” shall mean officers, employees or agents who are participating in decisions

       with reference to this lawsuit.

       4.       Confidential material shall be used only by individuals permitted access to it under

Paragraph 3. Confidential material, copies thereof, and the information contained therein, shall not

be disclosed in any manner to any other individual, until and unless (a) counsel for the party

asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure.




                                                 3
             Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 4 of 9


       5.       With respect to any depositions that involve a disclosure of Confidential material of

a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be

designated Confidential, which period may be extended by agreement of the parties. No such

deposition transcript shall be disclosed to any individual other than the individuals described in

Paragraph 3 above and the deponent during these thirty (30) days, and no individual attending such

a deposition shall disclose the contents of the deposition to any individual other than those

described in Paragraph 3 above during said thirty (30) days. Upon being informed that certain

portions of a deposition are to be designated as Confidential, all parties shall immediately cause

each copy of the transcript in its custody or control to be appropriately marked and limit

disclosure of that transcript in accordance with Paragraphs 2 and 3.

        6.       If counsel for a party receiving documents or information designated as

Confidential hereunder objects to such designation of any or all of such items, the following

procedure shall apply:



                 a.      Counsel for the objecting party shall serve on the designating party a written

                 objection to such designation, which shall describe with particularity the documents

                 or information in question and shall state the grounds for objection within 10 days

                 of receipt of the designated documents. Counsel for the designating party shall

                 respond in writing to such objection within 10 days, and shall state with

                 particularity the grounds for asserting that the document or information is

                 Confidential. If no timely written response is made to the objection, the challenged

                 designation will be deemed to be void. If the designating party makes a timely




                                                    4
            Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 5 of 9




                response to such objection asserting the propriety of the designation, counsel shall

                then confer in good faith in an effort to resolve the dispute.


                b.       If a dispute as to a Confidential designation of a document or item of

                information cannot be resolved by agreement, the proponent of the designation

                being challenged shall present the dispute to the Court initially by telephone or

                letter to the extent that procedure is authorized by the presiding judge or magistrate

                judge, before filing a formal motion for an order regarding the challenged

                designation. The document or information that is the subject of the filing shall be

                treated as originally designated pending resolution of the dispute.


       7.       All requests to seal documents filed with the Court shall be done so in accordance

with the Court’s procedures.

       8.       If the need arises during trial or at any hearing before the Court for any party to

disclose Confidential material, it may do so only after giving notice to the producing party and as

directed by the Court.

       9.       To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of whether

the information, document or thing was so designated at the time of disclosure, shall not be deemed

a waiver in whole or in part of a party’s claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice



                                                  5
         Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 6 of 9


shall constitute a designation of the information, document or thing as Confidential under this

Discovery Confidentiality Order.

       10.      When the inadvertent or mistaken disclosure of any information, document or

thing protected by privilege or work-product immunity is discovered by the producing party and

brought to the attention of the receiving party, the receiving party’s treatment of such material

shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or

mistaken disclosure of such information, document or thing shall not by itself constitute a

waiver by the producing party of any claims of privilege or work-product immunity. However,

nothing herein restricts the right of the receiving party to challenge the producing party’s claim

of privilege if appropriate within a reasonable time after receiving notice of the inadvertent

or mistaken disclosure.

       11.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Confidential material under this

Discovery Confidentiality Order.

       12.     This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the

Court for modification or for relief from any of its terms.




                                                 6
          Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 7 of 9


       13.     This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of this Court or by the written

stipulation of the parties filed with the Court.



IT IS SO ORDERED.


                2/2/2021
        Dated: ____________


                                          ____________________________________
                                          United States District Judge Nelson S. Román

        The undersigned consent to the form and substance of this order.



  By: __/s/ Neil VanderWoude                           By: _/s/ _ Patrick W. Begos
        Neil VanderWoude                                      Patrick W. Begos
        Vanderwoude & Roma, PLLC                              Robinson & Cole LLP
        103 Old Rte. 52                                       1055 Washington Boulevard
        Stormville, NY 12582                                  Stamford, CT 06901
                                                              (203) 462-7500
        (845) 225-6686
                                                              Attorneys for Defendant
       Attorneys for Plaintiff                                Berkshire Life Insurance Co.
       Bridget Kayser                                         of America
       nv@vandrlawfirm.com                                    pbegos@rc.com




                                                   7
           Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 8 of 9




                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------X
BRIDGET KAYSER,                                                :   Docket No.: 7:19-cv-00454-NSR
                                                               :
                                    Plaintiff,                 :
                                                               :
                  - vs. -                                      :
                                                               :
THE GUARDIAN LIFE INSURANCE                                    :
COMPANY OF AMERICA and BERKSHIRE                               :
LIFE INSURANCE COMPANY OF AMERICA, :
                                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

                                           EXHIBIT A
                        AGREEMENT TO BE BOUND BY DISCOVERY
                       CONFIDENTIALITY STIPULATION AND ORDER


        I, _______________________________, being duly sworn, state that:

             1. My present employer is ___________________________ and the address of my

                 present employment is ______________________________________________.

             2. My present occupation or job description is _______________________.

             3. I have carefully read and understood the provisions of the Discovery

                 Confidentiality Stipulation and Order in this case signed by the Court, and I will

                 comply with all provisions of the Discovery Confidentiality Stipulation and

                 Order.

             4. I will hold in confidence and not disclose to anyone not qualified under the

                 Discovery Confidentiality Stipulation and Order any Confidential Material or any
 Case 7:19-cv-00454-NSR Document 35 Filed 02/02/21 Page 9 of 9




      words, summaries, abstracts, or indices of Confidential Information disclosed to

      me.

   5. I will limit use of Confidential Material disclosed to me solely for purpose of this

      action.

   6. No later than the final conclusion of the case, I will return all Confidential

      Material and summaries, abstracts, and indices thereof which come into my

      possession, and documents or things which I have prepared relating thereto, to

      counsel for the party for whom I was employed or retained.

   7. I declare under penalty of perjury that the foregoing is true and correct.



Dated:______________________          _______________________________________

                                                     [Name]




                                         2
